DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 12, 14, 19, 23-25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4, 6, 12, 14, 19, 23-25 and 27 the prior art of record does not teach wherein the second substrate further comprises a second glass substrate and a color photoresist layer, the color photoresist layer is disposed between the second glass substrate and the spacers, the color photoresist layer creates a height difference at locations corresponding to the first spacer and the second spacer, and correspondingly, the height gap is formed between the first spacer and the second spacer;
wherein a height difference is formed between an inner side surface of the color photoresist layer corresponding to the first spacer and an inner side surface of the color photoresist laver corresponding to the second spacer through use of a half tone mask.
The limitation of wherein a height difference is formed between an inner side surface of the color photoresist layer corresponding to the first spacer and an inner side surface of the color photoresist laver corresponding to the second spacer through use of a half tone mask is interpreted as a thickness difference in the color filter (as a result of use of a half-tone mask) causing the height difference (see Remarks 5/12/21).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871